842 F.2d 333
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Duane R. SHARRAR, Petitioner-Appellant,v.Dale FOLTZ, Respondent-Appellee.
No. 87-1512.
United States Court of Appeals, Sixth Circuit.
March 24, 1988.

Before NATHANIEL R. JONES, MILBURN and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner brought this action for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254 in which he attacked the constitutionality of a 1981 Michigan conviction for second degree criminal sexual conduct.  The district court ultimately denied the relief sought and dismissed the petition.  This appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration we affirm for the reasons set forth in the district court's memorandum opinion and order filed April 30, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.